
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.23


HALCÓN RESOURCES CORPORATION
2016 LONG-TERM INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT


        THIS NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this
"Agreement") is made and entered by and between HALCÓN RESOURCES CORPORATION, a
Delaware corporation (the "Company"), and the Non-Employee Director (the
"Director").

        WHEREAS, to carry out the purposes of the HALCÓN RESOURCES CORPORATION
2016 LONG-TERM INCENTIVE PLAN (as amended, modified or supplemented, the
"Plan"), the Company desires to grant to the Director a Restricted Stock Award
pursuant to the terms of this Agreement and the Plan ("Restricted Stock").

        NOW THEREFORE, in consideration of the mutual agreements and other
matters set forth herein and in the Plan, the Company and the Director hereby
agree as follows:

        1.    Grant.    On the Date of Grant, the Company hereby grants to the
Director shares of Common Stock (the "Shares") on the terms and conditions set
forth in the Grant Information Summary as provided by the Company's third-party
Plan administrator's online platform and in the Plan, which Plan is incorporated
herein by reference.

        2.    Vesting.    

        (a)   The Shares shall vest six months from the Date of Grant as set
forth in the Grant Information Summary; provided, however, that the Director
remains in continued service with the Company through such date and has served
as a director of the Company for the entire six-month period preceding such
date.

        (b)   Upon the termination of the Director's service with the Company,
any Shares which are not vested shall be forfeited and returned to the Company,
except that:

          (i)  If the Director's service with the Company terminates by reason
of Disability, legal ownership of the Shares shall fully vest as of the date of
such termination. For purposes hereof, the term Disability shall mean a physical
or mental infirmity which impairs the Director's ability to substantially
perform his duties for a period of one hundred eighty (180) consecutive days.

         (ii)  If the Director dies while serving on the Board, the Shares shall
fully vest on the date of death.

        (c)   Notwithstanding any other provision in this Agreement or in the
Plan to the contrary, the Shares shall be immediately vested and fully earned
upon the occurrence of a Change of Control Event.

        3.    Beneficial Ownership.    Unless and until the Shares are forfeited
to the Company or transferred by the Director (in accordance with this Agreement
and applicable law), the Director shall have beneficial ownership of the Shares,
including the right to receive dividends and the right to vote the Shares.

        4.    Issuance of the Shares.    The Shares shall be registered in the
name of the Director on the records of the Company and shall be issued in
book-entry form (with no physical certificate issued to the Director). Until the
vesting of any Shares (the period from the Date of Grant to the date of vesting,
the "Restriction Period"), any certificate representing the Shares shall be held
in escrow by the Company for the account of the Director and the Company shall
issue "stop-transfer" instructions to its transfer agent to prevent the transfer
of the Shares by the Director.

        5.    Transfer Restrictions.    Except as approved by the Company,
during the Restriction Period, the Shares shall not be transferable or
assignable by the Director other than by will or the laws of descent

--------------------------------------------------------------------------------



and distribution or pursuant to a qualified domestic relations order as defined
by Section 414(p) of the Internal Revenue Code of 1986, as amended. No transfer
by will, trust, or by the laws of descent and distribution shall be effective to
bind the Company unless the Board, the Compensation Committee of the Board or
other such committee as the Board shall appoint to administer the Plan as
permitted by the Plan (collectively herein the "Committee") has been furnished
with a copy of the deceased Director's enforceable will, trust or such other
evidence as the Committee deems necessary to establish the validity of the
transfer. Any attempted transfer in violation of this provision shall be void
and ineffective.

        6.    Vesting Restrictions.    Except as provided under the terms of the
Plan and in Section 2 hereof, the Shares will vest only during the Director's
lifetime while the Director remains in the service of the Company.

        7.    Withholding of Tax.    To the extent that the granting of the
Shares or the lapse of restrictions applicable to such Shares results in
compensation income to the Director for federal or state income tax purposes for
which the Company has a withholding obligation, the Director shall pay to the
Company (in cash or to the extent permitted by the Committee, shares of Common
Stock held by the Director whose value is equal to the amount of the Director's
tax withholding liability as determined by the Committee) any federal, state or
local taxes of any kind required by law to be withheld, if any, with respect to
the Shares. The Company, to the extent permitted by law, has the right to deduct
from any payment of any kind otherwise due to the Director from the Company any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Shares. The Company is further authorized in its discretion to
satisfy any such withholding requirement out of shares of Restricted Stock of
the Director held by the Company.

        8.    Securities Law.    The Director agrees that the Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable securities laws, whether federal or state. The Director also
agrees that: (i) any certificates representing the Shares may bear such legend
or legends as the Committee deems appropriate in order to assure compliance with
applicable securities laws; (ii) the Company may refuse to register the transfer
of such Shares on the stock transfer records of the Company if such proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities laws; and (iii) the Company
may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Shares.

        9.    No Rights to Directorship.    Nothing contained in this Agreement
shall confer upon the Director the right to continue in the service of the
Company.

        10.    Representations and Warranties of Director.    The Director
represents and warrants to the Company as follows:

        (a)   The Director has received a copy of the Plan and has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions. The Director acknowledges that there may be adverse
tax consequences upon the granting of the Shares, vesting of the Shares or
disposition of the Shares once vested, and that the Director should consult a
tax adviser prior to such time.

        (b)   The Director agrees to sign such additional documentation as may
reasonably be required from time to time by the Company in connection with this
Agreement.

        11.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Director.

        12.    Governing Laws.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas.

        13.    Modification.    This Agreement may not be modified except in
writing signed by the parties hereto or their respective successors and
permitted assigns.

--------------------------------------------------------------------------------



        14.    Headings.    The headings of paragraphs in this Agreement are for
convenience of reference only, do not constitute a part of this Agreement, and
shall not be deemed to limit or alter any of the provisions of this Agreement.

        15.    Defined Terms.    Except as otherwise provided in this Agreement,
or unless the context clearly indicates otherwise, capitalized terms used but
not defined in this Agreement have the definitions as provided in the Plan. In
the event of a conflict or inconsistency between the discretionary terms and
provisions of the Plan and the provisions of this Agreement, this Agreement
shall govern and control.



    HALCÓN RESOURCES CORPORATION
 
 
By:
 
/s/ LEAH R. KASPAREK


--------------------------------------------------------------------------------

Leah R. Kasparek
Senior Vice President, Human Resources and Administration

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23



HALCÓN RESOURCES CORPORATION 2016 LONG-TERM INCENTIVE PLAN NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK AWARD AGREEMENT
